Citation Nr: 0205235	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 21, 1988, for 
an award of service connection for major depression.

(A motion advanced by the veteran alleging clear and 
unmistakable error in a prior Board decision will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which awarded an effective date of 
July 21, 1988, for an award of service connection for an 
acquired psychiatric disorder (major depression).  A notice 
of disagreement was received in December 1994, a statement of 
the case was received in January 1995, and a substantive 
appeal was received in February 1995.  

The Board previously issued a decision in this case on 
September 6, 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 Order (and a corrective Order issued in March 
2002), pursuant to an unopposed Appellee's Motion for Remand 
and To Stay Proceedings, the Court vacated the Board's 
September 6, 2000, decision and remanded the case to the 
Board for readjudication in light of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  In an unappealed January 1972 rating decision, the 
veteran's original claim for entitlement to service 
connection for an acquired psychiatric disorder was denied.

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, based on the submission of new 
and material evidence, was subsequently denied by unappealed 
rating decisions dated in January 1972, June 1978, February 
1982, and January 1986.

3.  On July 21, 1988, a request was received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  In an August 1991 decision, the Board denied service 
connection for an acquired psychiatric disorder on the basis 
that no new and material evidence had been presented to 
reopen a claim for entitlement to service connection. 

5.  In a December 1992 rating decision, the veteran was 
granted service connection for major depression, evaluated at 
30 percent from February 27, 1991, the date of receipt of a 
private medical report reflecting treatment for paranoid 
schizophrenia.  

6.  In a July 1994 rating decision, the effective date for 
service connection for major depression was changed to July 
21, 1988, the date of receipt of the veteran's claim to 
reopen.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 21, 1988, for an award of service connection for major 
depression, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As noted in the introduction, this case was remanded by the 
Court for consideration of the appeal in view of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes several VA examination reports, 
as well as VA outpatient records and private medical records.  
Significantly, no additional pertinent evidence, that was not 
previously of record, has been identified by the claimant, or 
by his representative, as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of effective dates.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and other communications 
have informed the claimant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Pursuant to the Court's remand, the 
veteran's attorney submitted additional argument in this 
case.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Significantly, following the Court's remand of the case, the 
veteran's attorney submitted additional argument in support 
of the veteran's appeal.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
full compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

Factual background and Analysis

This appeal arises out of the veteran's claim for an earlier 
effective date for an award of service connection for major 
depression.  Presently, the effective date assigned for that 
award is July 21, 1988.  The veteran contends that the 
effective date should be closer to the date of his service 
separation in 1970, as he maintains that the disorder was 
manifest during active military service.  The Board has 
reviewed the veteran's contentions, in conjunction with the 
applicable legal criteria outlined below.  However, the Board 
finds that there is no legal basis for assignment of an 
effective date prior to July 21, 1988, for an award of 
service connection for an acquired psychiatric disorder, and 
the appeal must be denied.

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If new and material evidence 
is received within the appeal period or prior to an appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  
Otherwise, if new and material evidence is received after a 
final disallowance, the effective date will be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).

A review of the veteran's claims file reveals that he had 
active military service from November 1965 to September 1970.  
In November 1971, the veteran's original Application for 
Compensation or Pension based on a psychiatric disability was 
received. A January 1972 rating decision denied service 
connection for a psychiatric disorder.  That decision was not 
appealed, and became a final decision.  See 38 U.S.C.A. § 
7105(c).  Subsequently, the veteran made several attempts to 
reopen his claim for service connection for an acquired 
psychiatric disorder, but the veteran's requests were by 
rating decisions dated in June 1978, February 1982, and 
January 1986, none of which was appealed.  All of those 
decisions, therefore, became final.  See id.  

On July 21, 1988, VA received a statement from the veteran, 
requesting that his claim for service connection for an 
acquired psychiatric disorder be reopened.  The request was 
denied by rating decision in March 1989.  The veteran 
appealed to the Board, and in an August 1991 decision, the 
Board denied service connection for an acquired psychiatric 
disorder on the basis that no new and material evidence had 
been presented to reopen a claim for entitlement to service 
connection.  The Board decision is a final decision.  
38 U.S.C.A. § 7104.

Subsequently, in a December 1992 rating decision, service 
connection for major depression effective was granted from 
February 27, 1991, the date of receipt of a private medical 
report from Dr. Robert C. Barron, which reflected a diagnosis 
of paranoid schizophrenia and an opinion lining that disorder 
to the veteran's service.  The veteran expressed disagreement 
with the February 1991 effective date, and initiated this 
appeal.  During the pendency of this appeal, in a July 1994 
rating decision, the effective date for service connection 
for an acquired psychiatric disorder (major depression) was 
changed to July 21, 1988, the date of receipt of the 
veteran's claim to reopen.  

In December 2001, the veteran's attorney submitted additional 
argument in this case, along with copies of several items of 
evidence that were previously of record and a June 2001 
opinion from a VA psychologist.  

Initially, the Board notes that, as the August 1991 Board  
decision is a final decision, it appears that generally there 
would be no basis to assign an effective date for an award of 
service connection prior to the date of the Board decision.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in the 
December 1992 grant of service connection, the effective date 
assigned was in February 1991, a date prior to the August 
1991 Board decision.  It appears that, following the January 
1991 SSOC, in February 1991, a private medical record was 
received which reflected a diagnosis of schizophrenia.  As 
that record was received after the January 1991 SSOC, it was 
therefore not considered by the Regional Office.  Moreover, 
that record does not even appear to have been considered in 
the August 1991 Board decision.  Despite the February 1991 
date-stamp, reflecting the date of receipt at the Regional 
Office, it is unclear whether that record was actually 
associated with the veteran's claims file at the time of the 
August 1991 Board decision.  Significantly, the private 
medical record appears in the veteran's claims file after the 
Board decision.  In other words, at the time of the August 
1991 Board decision, VA had possession of an item of evidence 
(not yet before the Board).  

The Regional Office, as explained in a hearing officer's 
decision, acknowledged that the pertinent item of evidence 
was at the Regional Office prior to the Board decision.  
Since the item of evidence proved to be not only new and 
material to reopen prior final decisions, but also of such 
probative value as to warrant entitlement to service 
connection, the Regional Office correctly considered the 
question of the effective date as if the Board decision had 
not been rendered.  In doing so, the Regional Office selected 
an effective date of July 21, 1988, which is the date the 
veteran requested that his claim be reopened.  However, there 
is simply no basis in the present case to assign an earlier 
effective date, because there were prior final decisions of 
the veteran's claim.  The assignment of an effective date in 
such cases is governed by laws and regulations applicable to 
claims which are reopened.  In sum, the Board finds that 
there is no legal basis to assign an effective date for an 
award of service connection for an acquired psychiatric 
disorder (major depression) prior to July 21, 1988, and the 
appeal is denied.

To the extent that the veteran's attorney contended in 
December 2001 that the earlier medical evidence was wrong and 
that the Board's 1991 decision was therefore erroneous, that 
argument has no bearing on the question of whether the 
effective date assigned was proper under laws and regulations 
providing for assignment of effective dates for VA awards.  
As noted on the cover page of this decision, the question of 
whether clear and unmistakable error was involved in the 
Board's earlier decision will be addressed in a separate 
decision of the Board.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 

